DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This communication is in response to Applicant’s amendment dated May 3, 2021. Claims 18-35 are currently pending. Upon reconsideration and further review, the New claims 18-35 represent a shift in invention.  

New claims 18-35 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention in Claims 1-17 as originally filed was directed to a determining a healthcare consumer identity based on information on past and future healthcare services received in which data is pulled and processed by different parties including health care service provides, payment service providers, verification services, health insurance companies amongst others. 
However, newly submitted claims 18-35 are directed towards (without any past healthcare service elements) ranking of healthcare service provider by identifying services they provide and how qualified it is provide services to a member based on member’s diagnosis code.
Because the New claims 18-35 are withdrawn from consideration, the reply filed on 05/03/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): The newly submitted and amended claims are directed to an 
Since the above-mentioned reply appears to be bona fide, applicant is given a time period of ONE (1) MONTH from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  Extensions of this time period may be granted under 37 CFR 1.136(a).  

/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696